DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment 
   This office action is responsive to amendment filed on 08/08/2022. The Examiner has acknowledged amended claims 1-3, 10, 12, 14 and 16. Claims 5, 9, 11, 13 and 18-19 Previously canceled. Claims 1-4,6-8,10,12,14-17, 20 and 22-23 have been presented for examination and are rejected.

Response to Arguments

Applicant's argument, filed on August 8th, 2022 have been entered and carefully considered.
Applicant's arguments filed on 08/08/2022 with respect to claims 1-4, 6-8,10,12,14-17, 20 and 22-23  have been considered but are moot in view of the new ground of rejection necessitated by Applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 4-8 and 9-17 are rejected Under 35 U.S.C. 103 as being unpatentable over Mabuchi et al. (US 2014/0328352 hereinafter Mabuchi) in view of Yura, et al. (US 20180048663 hereinafter Yura) further in view of Hamada et al.  (US 20190347402 hereinafter Hamada).

With respect to claims 1, 10, 12 and 14-17, Mabuchi teaches a message monitoring system for a vehicle (Mabuchi, see FIG. 2, and paragraphs [0043, 0053] the communication system requires monitoring messages to perform determination of validity of the messages. The controller 22 has a storage region 24 for retaining various parameters or the like regarding determination of validity of a message, a CAN frame monitoring function 26 of monitoring a communication state of the CAN, and a control determination function 27 of determining a communication timing of a message), comprising:
a first electronic control unit (Mabuchi, see paragraphs [0041] the vehicle network system includes first to fourth electronic control units (ECU) 10 to 13 and a communication bus 15, to which the first to fourth ECUs 10 to 13 are connected. FIG. 5 and paragraph [0081] further discloses  when transmission of a message from the first ECU 10 starts, the second ECU 11 receives the first message M1, which is the initial message via the communication bus 15); and
a second electronic control unit connected to the first electronic control unit via a communication network (Mabuchi, see FIG. 5 and paragraphs [0069, 0071, 0078, 0082] the second electronic control unit (ECU 11), the diagnosis device 30, the regular tool 31, and the user tool 32 can determine validity of the messages received from the communication bus (communication bus connected to  communication network  such as the in-vehicle network system is configured as a CAN network, to which a CAN (Control Area Network) protocol is applied as a communication protocol) 15 based on the communication intervals defined for the messages. The first to fourth ECUs 10 to 13, the diagnosis device 30, the regular tool 31, and the user tool 32 can all transmit and receive messages),
the first electronic control unit comprising at least one first processor configured to:
generate a second message storing the first feature value (Mabuchi, see FIG. 5 and paragraphs [0052, 0082-0084] The controller 22 is a so called CAN controller, analyzes a received message to acquire communication data included in the message, and generates a message corresponding to the communication data input from the processing section 23 based on the communication data to transmit the message. That is, the controller 22 supplies the processing section 23 with communication data included in a message input from the transceiver 21 and outputs a message generated based on communication data input from the processing section 23 to the transceiver 21); and
transmit the first message a periodically in response to the aperiodic occurrence of the predetermined event while periodically transmitting the second message (Mabuchi, see paragraph [0046-0047, 0049] transmission of the data is completed through communication of one message, but the message is transmitted periodically at detection intervals of a sensor. A message which is transmitted periodically when communication is completed with the message is referred to as a periodic message. The information is divided into a plurality of pieces of data and a plurality of data frames storing the divided pieces of data are continuously communicated in sequence at predetermined intervals as messages. FIG. 5 and paragraphs [0082-0086] further discloses the first ECU 10 having transmitted the first message M1 waits for transmission of the subsequent second message M2 only for the transmission interval Tc1, which corresponds to the communication interval defined for the first message M1, and then transmits the second message M2 when the transmission interval Tc1 has passed. The second message M2 transmitted in this way is received by the second ECU 11 and the reception time is stored along with the identifier of the second message M2 in the second ECU 11 having received the second message M2),
perform a comparison between (i) the first feature value stored in the second message received by the reception unit and (i) the second feature value calculated by the second calculation unit, to determine whether the first message is normal based on a result of the comparison (Mabuchi, see paragraph [0018] the communication interval of the message is normally determined for each identifier granted to the content of the message, that is, each content of the message in the CAN protocol. Therefore, according to the configuration, the management or selection of the defined communication interval is configured to be performed to correspond to the content of the message. The identifier can be recognized in the CAN by a CAN controller performing the message communication process conforming to the CAN protocol. FIG. 5 and paragraphs [0084-0085, 0090-0091] further discloses the second ECU 11 determines validity of the message M2 based on the reception of the two messages. That is, the second ECU 11 calculates the reception interval Tc2 as the communication interval between the messages and compares the calculated reception interval Tc2 to the transmission interval Tc1, which is a defined communication interval. When a difference between the calculated reception interval Tc2 and the defined transmission interval Tc1 is within the error range, which is a predetermined range, the received second message M2 is determined to be a regular message. At this time, the first message M1 may be determined to be also a regular message).
Mabuchi yet fails to explicitly disclose generate a first message in response to an aperiodic occurrence of a predetermined event;
However, Yura discloses generate a first message in response to an aperiodic occurrence of a predetermined event(Yura, see FIG. 4 and paragraphs [0019-0024, 0028, 0038] the network to which the network monitoring device and the computer program product of the embodiment can be applied, is not limited to the in-vehicle network. The network monitoring device and the computer program product of the embodiment can be broadly applied to a network in which a message identified by an identifier is transmitted and received, as well as the network in which at least a part of messages are periodically transmitted (repeatedly transmitted at a predetermined period. a message to be monitored is a message that is periodically transmitted in an in-vehicle network such as a controller area network (CAN) in which a message identified by an identifier (ID) is transmitted and received, and the like. The network monitoring device of the present embodiment determines whether an unauthorized transmission message such as a “spoofed” message having the same ID as that of a regular message or the like is included in the message to be monitored that is identified by the ID); 
Mabuchi discloses the second electronic control unit comprising at least one second processor different from the first processor, the second processor being connected to the first processor via the communication network (see FIG. 1 and paragraphs [0036] FIG. 1, FIG. 3, a vehicle 1 includes an in-vehicle network system serving as a communication system. The vehicle network system includes first to fourth electronic control units (ECU) 10 to 13 and a communication bus 15, to which the first to fourth ECUs 10 to 13 are connected. Thus, the first to fourth ECUs 10 to 13 can exchange (transmit and receive) various kinds of information used for control or the like via the communication bus 15. The in-vehicle network system is configured as a CAN network, to which a CAN (Control Area Network) protocol is applied as a communication protocol), yet fails to explicitly disclose the second processor being configured to: receive the first message transmitted aperiodically and the second message transmitted periodically from the first processor in the first electronic control unit;
However, Yura discloses the second processor being configured to:
receive the first message transmitted aperiodically and the second message transmitted periodically from the first processor in the first electronic control unit (Yura, see FIG. 3 and paragraphs [0044, 0059-0065] in the ECU that periodically transmits messages on the in-vehicle network such as the CAN, the transmission unit (see FIG. 3) that is implemented by software is activated by a periodic interruption of a timer. A message is sent to the bus via the transceiver, by the processes performed by the transmission unit and the communication, controller (see FIG. 2). In this process, the periodic interruption of the timer occurs with high accuracy. Paragraphs [0059-0065] further discloses when the message received by the reception unit is not the message to be monitored, or when the unauthorized-transmission determination unit 22 determines that an unauthorized transmission has not taken place, the normal processing unit 23 performs normal processing on the message that is received by the reception unit 12. When the unauthorized-transmission determination unit 22 determines that an unauthorized transmission has taken place, the unauthorized-transmission detection time processing unit 24 executes predetermined unauthorized-transmission detection time processing). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Mabuchi’s teaching with the teaching of Yura to provide the network monitoring device for detecting unauthorized transmission of message from driver of vehicle, used in-vehicle network in order to generate a message in response to an aperiodic occurrence of a predetermined event  and receive the first message transmitted aperiodically and the second message transmitted periodically from the first processor in the first electronic control unit in order to prevent an improper or fraudulent message spoofing the  message from erroneously determined to be a normal message and also,  determine with high accuracy whether a message transmitted and received irregularly is normal. Hence, the presence of an unauthorized transmission of a message is accurately determined without losing the real-time property, where the combination of elements according to known methods would yield a predictable result (Yura, see paragraph [0004]).
Mabuchi-Yura teaches yet fails to explicitly disclose the first electronic control unit comprising at least one first processor configured to:
calculate a first feature value representing a feature of the first message using a first calculation method that generates the first feature value based on the feature of the first message; 
to calculate a second feature value representing the feature of the first message received by the reception unit using a second calculation method that generates the second feature value based on the feature of the first message, the second calculation method corresponding to the first calculation method; and 
However Hamada discloses the first electronic control unit comprising at least one first processor configured to:
calculate a first feature value representing a feature of the first message using a first calculation method that generates the first feature value based on the feature of the first message(Hamada, see paragraphs [007, 0028, 0032] the monitoring unit monitors multiple kinds of first information, and the determination unit uses the prediction result based on the multiple kinds of first information monitored by the monitoring unit. Paragraphs further discloses [074, 0084-0087, 0112] The learning unit 34 in the detection device 101 creates determination reference information based on the history of the first information indicating a state or control concerning a target vehicle and transmitted in the on-vehicle network 12. The first information occurs, upon transmission of the second information indicating control concerning a target vehicle and transmitted in the on-vehicle network 12. The he first information and second information based on the result of monitoring. Here, the first information and second information are correlated with each other. The first information, and a message Me1 which is an event message as one example of the second information. The prediction unit 32 calculates, the degree of similarity between the time series data of the measurement value of the seat load in the assistant driver seat and the time series change Ref4); 
to calculate a second feature value representing the feature of the first message received by the reception unit using a second calculation method that generates the second feature value based on the feature of the first message, the second calculation method corresponding to the first calculation method (Hamada, see paragraphs [0196, 0223-0229] the prediction unit 32 calculates an absolute expected period AP7 during which the message having IDe7 occurs. The prediction unit 32 predicts the occurrence of the second information in the on-vehicle network 12 that indicates the state or control related to a target vehicle, based on the first information monitored by the monitoring unit 31. Claim 14 further discloses the prediction unit calculates a relative expected period based on the history of the first information occurred when the second information is transmitted in the on-vehicle network, and calculates an absolute expected period during which the second information transmitted irregularly occurs based on the calculated relative expected period and the content of the first information monitored by the monitoring unit). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Mabuchi-Yura with the teaching of Hamada to provide the network monitoring device for detecting irregular communication in vehicle-mounted network, has determination unit that determines whether or not transmitted second information is improper based on prediction result of prediction unit. In doing so, the improper communication in a vehicle-mounted network is correctly detected. The extraction possibility of the combination of the first information and the second information can be improved. The prediction accuracy of generation of second information can be raised, where the combination of elements according to known methods would yield a predictable result (Hamada, see paragraphs [0033-0037]).

With respect to claim 2, Mabuchi-Yura-Hamada teaches the message monitoring system, wherein:
 the first processor is configured to use the first calculation method to calculate the first feature value based on a number of transmission times the first message has been transmitted (Mabuchi, see paragraphs [0080-0082, 0058] the regular message, the number of transmitted messages is single, and thus the communication ends here (the data transmission is completed). On the other hand, in the case of the continuous messages, the number of transmitted messages is plural, and thus the processes are repeated until the final message is received and the communication then ends (the data transmission is completed). A transmission interval Tc1 corresponding to the defined communication interval is set in the first and second ECUs 10 and 11, and the second ECU 11 is configured to calculate a reception interval Tc2 as the communication interval calculated from the received message. Further, a first message M1 and a second message M2 are messages in which the same identifier is set); and
the second processor is configured to use the second calculation method to calculate the second feature value based on a number of reception times the first message has been received (Mabuchi, see FIG. 5 and paragraphs [0084-0085, 0090-0091] the second ECU 11 determines validity of the message M2 based on the reception of the two messages. That is, the second ECU 11 calculates the reception interval Tc2 as the communication interval between the messages and compares the calculated reception interval Tc2 to the transmission interval Tc1, which is a defined communication interval. When a difference between the calculated reception interval Tc2 and the defined transmission interval Tc1 is within the error range, which is a predetermined range, the received second message M2 is determined to be a regular message. At this time, the first message M1 may be determined to be also a regular message)

With respect to claim 3, Mabuchi-Yura-Hamada teaches the message monitoring system, wherein: 
the first processor is configured to use the first calculation method to perform a logical operation on a value stored in the first message generated to calculate the first feature value (Yura, see FIGS. 9, 10 and paragraphs [0054, 0060-0064, 0077-0078] FIG. 8, determining the authorized transmission as an unauthorized transmission in the shortest authorized transmission section. Determines whether the message to be monitored that is received by the reception unit 12 is a message to be discarded (step S404). When the message to be monitored that is received by the reception unit 12 is the message to be discarded (Yes at step S404), the unauthorized-transmission detection time processing unit 24 further determines whether the monitoring byte is specified for the message to be monitored (step S405). When the monitoring byte is specified (Yes at step S405), the unauthorized-transmission detection time processing unit 24 determines whether the value of the monitoring byte of the message (equivalent to logical operation value) to be monitored that is received by the reception unit 12 matches with the risk value (step S406). When the value of the monitoring byte matches with the risk value (Yes at step 406), the unauthorized-transmission detection time processing unit 24 discards the message to be monitored that is received by the reception unit 12 (step S407)); and 
the second processor  is configured to use the second calculation method to calculate the second feature value by performing a logical operation on a value stored in the first message received (Yura, see FIGS. 9, 10 and paragraphs [0058-0065], determine that an unauthorized transmission has taken place, when T.sub.i-T.sub.i-m is less than the threshold M. In this case, the threshold M may be calculated every time the reception unit 12 receives a message to be monitored. When the CAN ID of the message to be monitored that is received by the reception unit 12 is registered in the detection time processing table 17, the unauthorized-transmission detection time processing unit 24 confirms whether the process corresponding to the CAN ID is discarding or masking).

With respect to claim 4, Mabuchi-Yura-Hamada teaches the message monitoring system, wherein
the second processor is configured to determine whether the second message is normal based on (i) a number of reception times per unit time the second message has been received or (ii) a reception interval at which the second message the second message has been received (Mabuchi, see FIG. 5 and paragraphs [0085-0086, 0090] the second ECU 11 determines validity of the message M2 based on the reception of the two messages. That is, the second ECU 11 calculates the reception interval Tc2 as the communication interval between the messages and compares the calculated reception interval Tc2 to the transmission interval Tc1, which is a defined communication interval. When a difference between the calculated (i.e. calculate a second feature value) reception interval Tc2 and the defined transmission interval Tc1 is within the error range, which is a predetermined range, the received second message M2 is determined to be a regular message. Since the communication interval of the message is normally determined for each identifier (IC) granted to the content of the message, that is, the content of each message in the CAN protocol, the management or selection of the defined communication interval is configured to be performed to correspond to the content of the message). 

Claim 5 (Canceled).

With respect to claim 6, Mabuchi-Yura-Hamada teaches the message monitoring system, wherein
the first processor is configured to generate the first message periodically as well as to generate the first message in response to the aperiodic occurrence of the predetermined event (Mabuchi, see paragraphs [0049, 0105] the acquired communication data and the communication data desired to be distributed include data based on detection values of the various sensors and data based on information from an information system device. The data length of the data based on detection values of the various sensors is a data length falling in one data frame in many cases. Normally, transmission of the data is completed through communication of one message, but the message is transmitted periodically at detection intervals of a sensor. For the illustrative purposes, as for one message, a message which is transmitted periodically when communication is completed with the message is referred to as a periodic message. The timer of each ECU may be synchronized based on monitoring of a message periodically transmitted from the transmission and reception control function).

 Claims 9, 11 and 13  (Canceled) 

With respect to claim 7, Mabuchi-Yura-Hamada teaches the message monitoring system, wherein the second electronic control unit is configured to be a gateway device connected to a plurality of buses that are included in the communication network (Yura, see FIGS. 1, 2, 4, 5 and paragraphs [0025, 0031-0032] FIG. 1 is a network in which communication is performed among electronic control units (hereinafter, referred to as "ECUs") that are mounted on a vehicle. A large number of ECUs are mounted on the vehicle. The large number of ECUs are disposed on a plurality of buses (FIG. 1, a first bus B1, a second bus B2, and a third bus B3) in a distributed manner, and mutually transmit and receive messages. FIG. 2. In the configuration example illustrated in. Thus, the CGW 10 includes the three transceivers 60a, 60b, and 60c corresponding to the three buses as well as the communication controllers 54a, 54b, and 54c in the LSI 50).

With respect to claim 8, Mabuchi-Yura-Hamada teaches the message monitoring system, further comprising:
a gateway device connected to a plurality of buses included in the communication network, wherein the first electronic control unit and the second electronic control unit are connected to the gateway device via an identical bus of the plurality of buses (Yura, see claim 14 and paragraph [0027] A central gateway (CGW) 10 is connected to the first bus B1, the second bus B2, and the third bus B3. When an ECU on a certain bus transmits a message to an ECU on the other bus, the CGW 10 transfers the message. In the present embodiment, the CGW 10 functions as the network monitoring The network monitoring device according to claim 8, wherein the unauthorized-transmission detection time processing unit executes a process of stopping normal time processing that is executed when the unauthorized-transmission determination unit determines that an unauthorized transmission does not take place, on a message that is received from a bus identical to a bus of the message to be monitored that is determined as an unauthorized transmission, as the unauthorized-transmission detection time).

Claims 18-19 (Canceled) 

Claims 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi et al. (US 2014/0328352 hereinafter Mabuchi) in view of Yura, et al. US 20180048663 hereinafter Yura) in view of Hamada et al.  (US 2019/0347402 hereinafter Hamada) further in view of Galula et al. (US20160381066 hereafter Galula).

With respect to claim 20, Mabuchi-Yura-Hamada teaches a message monitoring system, yet fails to explicitly disclose wherein the first processor is configured to generate the first message in response to the aperiodic occurrence of the  predetermined event, the predetermined event including one of an operation of a brake, an operation of a shift lever, a speed of the vehicle exceeding a predetermined vehicle speed threshold, or a number of engine revolutions exceeding a predetermined engine revolution threshold.
However, Galula discloses wherein the first processor is configured to generate the first message in response to the aperiodic occurrence of the  predetermined event, the predetermined event including one of an operation of a brake, an operation of a shift lever, a speed of the vehicle exceeding a predetermined vehicle speed threshold, or a number of engine revolutions exceeding a predetermined engine revolution threshold (Galula, see paragraphs [0058, 0076, 0144, 0152, 0163-0164] determining that an event or message requires only reporting or advising may be based on a number of events or messages, e.g., a specific set or sequence of messages. For example, referring to the braking,  if, following a message that indicates (and an event related to) the brakes were suddenly hit, an immediate message informing the SEU that the speed decreased by at least a threshold amount and/or by at least a threshold rate (e.g., the speed of the vehicle changed from 55 mph to 20 mph in two seconds) then the SEU may determine that, although an exception, the event is legitimate, may record and report the event).
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Mabuchi-Yura-Hamada with the teaching of Galula to provide the system for monitoring communications traffic over portions of a control area network by security enforcement units (SEUs) to which the SEUs are connected to detect the anomalous messages that propagate over the network, thus providing and maintaining integrity or security of the network in a face of malfunctions, errors or cyber-attacks, and hence increasing or improving efficiency and accuracy by ignoring the message., where the combination of elements according to known methods would yield a predictable result (Galula see paragraphs [0146-0147]).

Claims 21 (Canceled) 

With respect to claim 22, Mabuchi-Yura-Hamada-Galula teaches a message monitoring system, wherein the feature of the first message corresponds to a data communication parameter of the first message and the first feature value corresponds to one of a message transmission interval of the first message and a message transmission count of the first message (Mabuchi, see paragraphs [0082, 0084-0088] operation of the communication system will be described with reference to FIGS. 5 and 6. A transmission interval Tc1 corresponding to the defined communication interval is set in the first and second ECUs 10 and 11, and the second ECU 11 is configured to calculate a reception interval Tc2 as the communication interval calculated from the received message. Further, a first message M1 and a second message M2 are messages in which the same identifier is set. The first ECU 10 having transmitted the first message M1 waits for transmission of the subsequent second message M2 only for the transmission interval Tc1, which corresponds to the communication interval defined for the first message M1, and then transmits the second message M2 when the transmission interval Tc1 has passed).

With respect to claim 23, Mabuchi-Yura-Hamada-Galula teaches a message monitoring system, wherein:  

the first feature value is calculated to correspond to a number of times the first message has been transmitted; and the second feature value is calculated to correspond to a number of times the first message has been received (Mabuchi, see paragraphs [0109] substantially the same message may be transmitted a plurality of times, or communication by different messages may be all temporarily stopped and messages may be transmitted such that program data or the like for reprogramming is continuously sent using a lot of data frames. That is, when a message is communicated a plurality of times by the same identifier irrespective of communication data included in the message, the validity of the message can be determined by the communication system. Thus, it is possible to improve the convenience of the communication system and to improve the applicability).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



11/05/2022
 
/ELIZABETH KASSA/Examiner, Art Unit 2457 
                                                                                                                                                                                                       /ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457